Case 1:21-cv-01009-DNH-ML Document 16-29 Filed 09/22/21 Page 1 of 5




           Exhibit CC
               Case 1:21-cv-01009-DNH-ML Document 16-29 Filed 09/22/21 Page 2 of 5




            ACP Journals


Letters | September 2021


Safety and Immunogenicity of Anti–SARS-CoV-2 Messenger RNA
Vaccines in Recipients of Solid Organ Transplants                                                   FREE


Olivier Marion, MD, Arnaud Del Bello, MD, Florence Abravanel, PharmD, PhD, …   View all authors 

Author, Article and Disclosure Information

https://doi.org/10.7326/M21-1341




Background: Recipients of solid organ transplant (SOT) are a high-risk group for severe
SARS-CoV-2 infection. The mortality rate of patients with SOT during the COVID-19
pandemic has been reported to be approximately 20% (1). The anti–SARS-CoV-2 vaccines
represent a hope to protect this population against this life-threatening infection.

Objective: To assess the humoral response to messenger RNA (mRNA)–based vaccination
in recipients of SOT.

Methods: All patients with heart, kidney, liver, or pancreas transplants from the Midi-
Pyrénées region (southwest France) are followed in our department. When the vaccination
campaign started (7 January 2021), these patients were invited via text message, e-mail, or
transplant patients' associations to be vaccinated. Patients were asked to register via a
dedicated telephone number or website. They were vaccinated consecutively according to
their registration date. According to the recommendations of the Francophone Society of
            Case 1:21-cv-01009-DNH-ML Document 16-29 Filed 09/22/21 Page 3 of 5

Transplantation, anti–SARS-CoV-2 spike protein antibodies were monitored before and
after vaccination. We used the SARS-CoV-2 total antibodies enzyme-linked immunosorbent
assay test (Beijing Wantai Biological Pharmacy Enterprise) (80% of patients) or another
validated anti–SARS-CoV-2 spike protein assay. According to French law (loi Jardé),
anonymous retrospective studies do not require institutional review board approval.

Findings: By 16 April 2021, 950 patients of the 2666 from our cohort had received at least
1 dose of an mRNA vaccine (BNT162b2 vaccine [Pfizer-BioNTech], n = 942; mRNA-1273
vaccine [Moderna], n = 8) and had anti–SARS-CoV-2 antibodies monitored. Fifty patients
had vaccination without monitoring of antibodies, 80 patients are planned to be vaccinated
within the next month, and 257 patients declined the vaccine. We had no feedback from the
remaining 1329 patients.

A total of 895 of the 950 patients had an available serologic screening just before the first
injection. The prevalence of anti–SARS-CoV-2 antibodies was 2.1% (95% CI, 1.3% to
3.3%; n = 19 of 895). Only 5 of the 19 patients who were seropositive previously had
symptomatic COVID-19. A total of 576 patients benefited from a second injection at day
28. The prevalence of anti–SARS-CoV-2 antibodies before the second injection was 6.4%
(CI, 4.6% to 8.8%; n = 37 of 576).

In 367 patients who had a 4-week follow-up after the second dose, the prevalence of anti–
SARS-CoV-2 antibodies increased from 1.4% (CI, 0.4% to 3.2%; n = 5 of 367) at baseline
to 6.3% (CI, 4.0% to 9.3%; n = 23 of 367) at day 28 and 33.8% (CI, 29.0% to 38.9%; n =
124 of 367) 1 month after the second dose (Figure). Characteristics of patients who were
vaccinated with and without a 4-week follow-up after the second dose are presented in the
Table.
             Case 1:21-cv-01009-DNH-ML Document 16-29 Filed 09/22/21 Page 4 of 5



Figure. Prevalence of anti–SARS-CoV-2 antibodies at 4 wk after the second vaccine dose in all
transplant patients and by type of organ transplant.

Percentages with exact binomial 95% CIs are presented.

Download figure Download PowerPoint



Table Characteristics of Recipients of SOT With and Without a 4-Week Follow-up After 2-Dose
Messenger RNA–Based Vaccination




The tolerance of mRNA vaccines was excellent, with no serious adverse events reported,
except in 1 patient with a liver transplant who developed paresthesia of the lower limb.
Kidney function and liver enzymes remained stable in recipients of kidney and liver
transplants before and 28 days after the first dose (data not shown). One recipient of a
kidney transplant presented 3 weeks after the first injection with a 50% increase in serum
creatinine level related to drug-induced dehydration. The patient recovered after rehydration
and reduction of diuretics. Only 1 patient, who had vaccination without the requested
biological monitoring and who is not included in this report, had an acute cellular rejection.

Discussion: In immunocompetent patients, mRNA vaccines have shown strong antibody
response, even after a single dose (2). In immunocompromised patients, such as recipients
of SOT, a weak humoral response to mRNA vaccines was reported. Boyarsky and
colleagues (3) reported the appearance of specific antibodies in 17% of transplant recipients
3 weeks after a single dose of an mRNA vaccine. Recently, in a small series of patients with
SOT, including mainly those who had a kidney transplant, anti–SARS-CoV-2 antibodies
were detected in 37.5% to 58.8% of patients at 4 weeks after the second dose (4, 5). Our
           Case 1:21-cv-01009-DNH-ML Document 16-29 Filed 09/22/21 Page 5 of 5

study, which included many patients with SOT, confirms a weak immunogenicity of mRNA
vaccines in those who had a transplant. Recipients of liver transplant showed a better
humoral response than recipients of other organs. Considering the good tolerance of mRNA
vaccines, an increased antigen dose or a third vaccine dose can be proposed to improve the
vaccination response in this specific population. In France, the French National Authority
for Health has recently recommended offering a third dose to immunosuppressed patients.

Further studies are required to assess both cellular and humoral responses to vaccines and to
determine their long-term protective capacity. Meanwhile, enhanced barrier measures
should be maintained, and vaccination of household members and close contacts is
recommended.


Comments

0 Comments                                                       SIGN IN TO SUBMIT A COMMENT




               PREVIOUS ARTICLE                               NEXT ARTICLE 
